DETAILED ACTION

1. The present application is being examined under the pre-AIA  first to invent provisions. 

2. Applicant's amendment and remarks filed on 09/10/2021 are acknowledged.
Claims 8-10 and 28-44 are pending. 



3. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


4. Claims 28-44 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of the claimed invention.  This is a New Matter rejection.

Applicant asserts that no New Matter has been added and points to paragraphs [0059], [0076], [0080], and [0086] as well as Figure 1 and claim 15 of the specification as filed for support of the newly added claim 28 (page 6 of the Remarks).  However, the examiner was unable to identify sufficient support for the limitation of a regimen comprising administering the fusion protein composition “over a period of at least 6 months” either in the cited passages or elsewhere in the disclosure as-filed.



The specification at [0076] discloses that abatacept was given on days 1, 14, and 28, and then every 28 days with the last dose on day 700, which is a duration of approximately 23 months.  Paragraph [0086], similarly, mentions continued administration of abatacept over 24 months, and Figure 1 is a graph showing the levels of C-peptide over a 24-months treatment period.  While the disclosed values of 700 days and 24 months are within the range of “at least 6 months,” they do not specify this particular range.  They equally support the ranges of “at least one minute” and “at least one year.”

The amended claims now recite limitations which were not clearly disclosed in the specification or claims as filed, and change the scope of the instant disclosure as filed.  These limitations introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C. 112.

Applicant is required to cancel the New Matter in the response to this Office Action.  Alternatively, Applicant is invited to clearly point out the written support for the newly added limitations.



5. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



6. Claims 8-10, 28-33, 38 and 41-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8735359 alone, or in view of U.S. Patent No. 10233242 (both of record).



Claims 1-5 of the ‘359 patent are directed to a method of treating diabetes comprising administering a CTLA4 fusion protein such as abatacept in an oil-based carrier such as IFA or Montanide ISA, thereby anticipating instant claims 8-10.

Instant claim 28, and claims 29-33 dependent thereon, are directed to a method of treating diabetes comprising administering a CTLA4 fusion protein for at least 6 months at a frequency between about once a day and about once every two months.

The ‘242 patent teaches a method of treating diabetes comprising administering abatacept, wherein the administration is “repeated over time” at intervals ranging from about one week to about two months (e.g. claims 1, 2, 4, 7 and 8).  The phrase “repeated over time” does not specify an upper limit for the number of repetitions, and a skilled artisan would reasonably interpret it to include several, e.g. at least two or three, repetitions following the initial administration which, at intervals of two months, would span 4 or 6 months of treatment.  Thus it would have been obvious apply the treatment claimed in the ‘359 patent for at least 6 months, as recited in the present claims.

Instant claims 38 and 43 are included in the rejection, because the recited procedures were standard in the art of treating diabetes.  Claim 41 is included, because the ‘242 patent teaches a dose ranging from about 5 mg/kg to about 50 mg/kg (e.g. claim 6).



s 8-10, 28-33, 38 and 41-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10233242 alone, or in view of U.S. Patent No. 8735359 (both of record).

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are either anticipated by the claims of the ‘242 patent, or obvious over the claims of the ‘242 patent in view the ‘359 patent.

As addressed in section 6 above, claims 1, 2, 4, 7 and 8 of the ‘242 patent teach the limitations of instant claims 28-33, 38, 41 and 43, thereby anticipating these claims.

Instant claims 8-10 and 42 recite administering CTLA4Ig in an oil-in-water emulsion comprising IFA or Montanide ISA, whereas claim 1 of the ‘242 patent recites administering abatacept in a water-in-oil emulsion.  However, since the ‘359 patent teaches treating diabetes by administering abatacept in IFA or Montanide ISA, it would have been obvious to use these carriers in the method claimed in the ‘242 patent.


8. Conclusion: no claim is allowed.


9. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644